EXHIBIT 10.45

 

Date:    June 15, 2005           To:    Bruce Taylor           From:    Pam
Mellor, Dir. Compensation and Benefits, Cole Taylor Bank           Cc:   

Key Man Life Insurance File

Personnel File

Christine Sibrava, at Katten, Muchin, Rosenmann

          Subject:    Salary Continuation Following Death          

 

I am pleased to inform you of a benefit that was approved for you at the June
14, 2005 Taylor Capital Group, Inc. Compensation Committee meeting. The
Committee members discussed and approved a salary continuation benefit for your
family following your death. The specifics of this benefit are as follows:

 

  •   One times your then base annual salary will be paid to your spouse /
family / estate following your death.

 

  •   The payments will be provided as 1/12th of your then base annual salary in
equal installments each month until 12 payments totaling your then base annual
salary have been paid. The first installment will be provided as soon as
possible following your death. The remaining 11 installments will be provided
during the first week of each month.

 

  •   You are required to be an active employee of the company at the time of
death in order to qualify for the salary continuation payments.

 

The funding of the salary continuation will occur from Key Man Life Insurance
policies the company purchased in late 2004. Though these policies have a
20-year term, the Company will provide the salary continuation benefit should
you continue to be an active employee of the Company following the expiration of
the Key Man Life Insurance policy. If you have any questions regarding this
benefit, please feel free to contact me at extension 7309.